DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Priority
This application claims priority to PCT GB 2007/050216 and PCT GB 2008/001451.  This Application presents priority documents in PCT GB 2008/001451.  
As to ‘216, the foreign priority documents for this is found in US Patent Application: 13/567692 for which this Application depends.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 

As to the AEI framework, Mertens (US Pub.: 2007/0100188) describes a SAPO-18 and ALPO-18 (para. 50) whose silica/alumina ratio is from 0.01 to 0.6 (para.  50).  The sieve is modified by Cu, Fe (para. 62).

	As to the AFX framework, Liu (US Pat.: 6448197).  Liu describes a method of making a metal-containing small pore molecular sieve catalyst (title) that includes metals, such as iron and copper and mixtures thereof (col. 2, lines 17-18) in an amount of 0.5 to 40 wt % (col. 2, lines 17-20, 50-52) using a sieve, such as SAPO-56 (col. 2, lines 33-34).  As to the SiO2/Al2O3 ratio, Liu explains that the Si/Al2 ratio (SAR) is from 0.65 or below (col. 4, lines 26-30), which is far below a SAR of 8 to 150.  
The SAR is outside of the claimed range.

	Finally, Levin (US Pub.: 2003/0176753).  Levin describes a molecular sieve composition used as a catalyst (title) that can be a SAPO-56 (para. 49).  The sieve may be modified by a metal such as Cu, Fe and mixtures thereof (para. 46).  SAPO-56 is an AFX-type sieve.  The Cu and Fe metals are not within the claimed range.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHENG HAN DAVIS whose telephone number is (571)270-5823. The examiner can normally be reached 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fung Coris can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SHENG H DAVIS/Primary Examiner, Art Unit 1732                                                                                                                                                                                                        

June 10, 2022